Citation Nr: 1804777	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-20 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


INTRODUCTION

The Veteran had active service from March 1968 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his spouse testified before the undersigned in a September 2017 videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.

The Veteran's February 1968 service entrance examination and June 1971 service separation examination show that his hearing was within normal limits.  His service treatment records (STRs) do not show any complaints of hearing loss or tinnitus.

VA has recognized the Veteran as a combat Veteran and has conceded hazardous noise exposure.  See May 2014 VA examination.

In his December 2011 lay statement, the Veteran related that he was an infantryman, and performed many duties, not only those assigned to him as a clerk.  The Veteran stated that he was exposed to live rifle fire, mortar fire, explosives, and helicopter noises on a daily basis.  He stated that when he left Vietnam, he was stationed in Hawaii, where his desk was next to key punch machines, sorters, computers, and printers, all of which exposed him to hazardous noise on a daily basis.   

In her September 2017 lay statement, the Veteran's wife related that they married prior to his entering the military, and that she joined him in Hawaii after his Vietnam tour.  She stated that after being reunited, she noticed that he asked her often to repeat herself, and that she realized that his hearing was slowly deteriorating.  She also related that the Veteran never had any hearing issues prior to his service.

In his September 2017 hearing testimony, the Veteran related that he began noticing his hearing loss and tinnitus once he was stationed in Hawaii, after his Vietnam tour.

The Veteran underwent the latest VA audiology examination in May 2014.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss for VA purposes (see 38 C.F.R. § 3.385) and tinnitus.  However, the examiner opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were related to his service.  Reference was made to the fact that the Veteran's hearing was normal upon both entrance and separation examinations, and that his hearing issues had a gradual onset over the years.

The May 2014 VA examiner did not discuss the Veteran's assertions that he experienced continuity of symptomatology since active service.  The examiner also did not discuss the threshold shift visible between the entrance and separation examinations.  Accordingly, the Board finds that an addendum opinion is needed to help determine the etiology of the Veteran's bilateral hearing disability and tinnitus (which is related to the hearing loss disability).

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the May 2014 VA audiological examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  Please note that THE VETERAN IS A COMBAT VETERAN and that in-service hazardous noise exposure has been conceded.  The examiner should once again review the claims file and provide an addendum opinion clarifying the following: 

a) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing disability is related to his active service.  Specifically discuss the threshold shift in the Veteran's hearing from the entrance examination to the separation examination.  Also discuss the Veteran's assertions that he experienced continuity of symptomatology since active service.

The examiner should also consider the Veteran's wife lay statement that she noticed that he asked her often to repeat herself, and that she realized that his hearing was slowly deteriorating.
  
b) Opine whether it is least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is related to his active service.  Discuss the Veteran's assertions that he experienced continuity of symptomatology since active service.

2. Then, readjudicate the claims, considering the provisions of 38 U.S.C. § 1154.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response.  Then, return the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: North Carolina Division of Veterans Affairs


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




